MEMORANDUM**
Petitioner Beata Basista appeals from denial of her application for asylum or withholding of removal. The Board of Immigration Appeals (BIA) affirmed an immigration judge’s denial of her application in a summary affirmance without opinion. See 8 C.F.R. § 1003.1(a)(7). Basista argues that the summary affirmance regulation violates her right to due process and is void for vagueness. These arguments are foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848, 850 (9th Cir.2003). Accordingly, the BIA’s decision is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.